Citation Nr: 1641084	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  15-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.

In June 2016 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is of such severity that it meets the requirement of a current hearing loss "disability" under section 3.385 of VA regulations.  

2.  In addition to serving in the Republic of Vietnam for a year, the Veteran's military occupational specialties (MOS) in the Air Force included Flight Line Mechanic, Fuel Systems, and Aircraft Jet Engine Mechanic, and these duties have a high probability of exposure to hazardous noise.  

3.  The Veteran's current hearing loss disability is at least as likely the result of noise exposure in active service as it is the result of some other cause or factor including presbycusis and post-service noise exposure.

4.  The Veteran's tinnitus is likely proximately due to or the result of his bilateral sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the requirements for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
 
2.  Resolving reasonable doubt in favor of the Veteran, the requirements for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for hearing loss requires (1) a current hearing loss disability as that is defined by VA under section 3.385 of VA regulations; and (2) a connection or nexus between the current hearing loss disability and active service such that it may be concluded either that (a) current hearing loss--although not necessarily hearing loss of such severity to meet VA's requirements of a "disability" under section 3.385--had its onset in or was itself "incurred coincident with" active service, or (b) current hearing loss is otherwise the result of a disease or injury that was "incurred coincident with" active service.  38 C.F.R. § 3.303(a); see Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting that section 3.385 does not preclude service connection for a hearing disability even though hearing was found to be within normal limits on audiometric testing at the time of separation from service and noting that "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.").  

Under section 3.385, VA defines a hearing loss "disability" as follows:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  An individual can still have a hearing loss or impaired hearing even though the hearing loss is not of such severity to be disabling or a "disability."  Concerning this, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds, 1988)).  .

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection for hearing loss.

In this case, the Veteran's hearing was tested during a VA examination in October 2014 and the results of that testing show that he currently has hearing loss of such severity that it is considered a current "disability" under section 3.385 for the purposes of service connection.  38 C.F.R. § 3.385.  Therefore, the remaining questions in this case are whether hearing loss (a) began in active service, i.e., was itself "incurred coincident with" service, or (b) is otherwise the result of a disease or injury that was "incurred coincident with" active service.  38 C.F.R. § 3.303(a) ("Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . ." (emphasis added)).

With regard to whether the Veteran had hearing loss in service, his service treatment records include the results of audiometric testing on five occasions as follows:

On his August 1968 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
10
LEFT
5
5
5
N/A
5

On the physical profile block on the enlistment examination report, the examiner assigned a numerical designation of "1" under "H" for hearing.  (In a physical profile block on an examination report there are six categories (P, U, L, H, E, S), including "H" for hearing.  See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.")

An October 1968 Hearing Conservation Data form shows pure tone thresholds, in decibels, on a reference audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-10 (0)
0 (10)
0 (5)
LEFT
-10 (5)
-10 (0)
-10 (0)
5 (15)
0 (5)

(NOTE: Before November 1, 1967, audiometric results were generally reported by the military in standards set forth by the American Standards Association (ASA).  (VA used ASA standards on or before June 30, 1966.)  Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted.  (VA has used ISO-ANSI standards, unless otherwise noted, since July 1, 1966.)  However, in this case, it was specifically noted on the October 1968 Hearing Conservation Data form that ASA standards were being used.  Therefore, the figures on the left of each column and not in parentheses are the ASA standards.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The reference audiogram report showed that the Veteran's primary noise exposure was aircraft and that he worked on the flight line and in the hanger shop.  It was also noted that the veteran did not wear ear protection.  The examiner's estimate of the Veteran's hearing was "good".

A March 1970 Hearing Conservation Data form shows pure tone thresholds, in decibels, on an annual audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
10
LEFT
25
15
15
20
15

This annual audiogram report showed that the Veteran's primary noise exposure was jet aircraft and that he worked on the flight line.  It was also noted that the veteran did wear ear protection.  The examiner's estimate of the Veteran's hearing was "good".

An April 1972 Hearing Conservation Data form shows pure tone thresholds, in decibels, on an annual audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
5
5
10
15

This annual audiogram report showed that the Veteran's primary noise exposure was jet aircraft and that he worked on the flight line.  It was also noted that he did wear ear protection.  The examiner's estimate of the Veteran's hearing was "good".

On his May 1972 separation examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
10
5
0
15
5

On the physical profile block on the separation examination report, the examiner assigned a numerical designation of "1" under "H" for hearing.  

Based on these audiogram results in service and the October 2014 VA examiner's comments about some of them, the Board finds that hearing loss itself did not have its onset in service because, with the exception of a pure tone threshold of "25" at 500 Hz in the left ear in March 1970, the testing results did not reflect hearing loss because pure tone thresholds were all 20 or below.  Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Concerning the pure tone threshold of "25" at 500 Hz on the left in March 1970, the Board notes that, in Training Letter 10-02, VA noted that clinically normal hearing "means pure tone thresholds between frequencies of 250 and 8000 Hz are 0 to 25 dB" which is a slightly different range for normal hearing than the United States Court of Appeals for Veterans Claims (Court) referenced in Hensley by citing to CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds, 1988).  See Hensley, 5 Vet. App. at 157; VA Training Letter 10-02, page 16.  Nevertheless, the examiners in service did not at any time provide a diagnosis of hearing loss, and those conducting the reference and annual audiograms estimated the Veteran's hearing as "good".  In addition, the October 2014 VA examiner reviewed the results of some of the audiograms done in service and noted that hearing was normal bilaterally on the August 1968, March 1970, and May 1972 examinations.  Accordingly, the Board concludes that the Veteran's hearing loss did not have its onset in service, i.e., it was not itself "incurred coincident with" service.  38 C.F.R. § 3.303(a).

Thus, the remaining question in this case with regard to service connection for hearing loss is whether the hearing loss is otherwise the result of a disease or injury that was incurred coincident with active service.  One possible "injury" to the ears that was incurred in service and which may have resulted in the Veteran's hearing loss is noise exposure.  In this regard, the Board notes that the type of hearing loss diagnosed by the VA examiner in October 2014 is sensorineural hearing loss(SNHL), and VA Training Letter 10-02 notes that "[t]he two most common causes of SNHL are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  VA Training Letter 10-02, page 3.  Moreover, the Veteran's service personnel records show that, in addition to serving in the Republic of Vietnam for a year, his military occupational specialties (MOS) included Flight Line Mechanic, Fuel Systems, and Aircraft Jet Engine Mechanic, and the Duty MOS Noise Exposure Listing referenced in VA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that duty specialties similar to that of the Veteran, to include in aircraft fuel systems and aircraft structural maintenance, have a high probability of exposure to hazardous noise.  In the March 2015 Supplemental Statement of the Case, the RO conceded noise exposure in this case, noting that the Veteran's MOS had "a highly probable risk of noise exposure."  At the June 2016 hearing before the Board, the Veteran testified about his duties in service on the flight lines and air terminals at various Air Forces bases, including in Vietnam, that exposed him to extreme noise.  Board Hearing Transcript, pages 3-4.  That the Veteran was exposed to noise in service is also reflected by the Hearing Conservation Data reports in his service medical records, evidence that the Air Force made efforts to conserve his hearing and to check his hearing acuity on, roughly speaking, an annual basis.  Based on this evidence, the Board concludes that this record does "include evidence of exposure to . . . injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley, 5 Vet. App. at 159.  

Accordingly, the issue in this case is whether the Veteran's current hearing loss disability is at least as likely as not the result of noise exposure in active service, and in regard to this, the Board "must consider whether there is a medically sound basis to attribute the post-service findings [of a current hearing loss disability] to the injury [noise exposure] in service, or whether they are more properly attributable to intercurrent causes."  Hensley, 5 Vet. App. at 159; 38 C.F.R. § 3.102.  It was the October 2014 VA examiner's opinion that the Veteran's current hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The rationale provided by the examiner for this opinion was as follows:  "Separation exam showed normal hearing bilaterally.  Veteran denied complaints of hearing loss at separation.  No complaints of hearing loss were reported on his applications for compensation in 1982 & 2004.  First documented complaint of hearing loss was in 2014[,] approximately 42 y[ea]rs after military separation.  Additionally, veteran reports significant history of occupational and recreational noise exposure."

In a letter dated in January 2015, a private practitioner, P.L., BC-HIS (Board Certified in Hearing Instrument Sciences), indicated that he had tested the Veteran's hearing, and he enclosed the results of his audiological evaluation.  Although the  pure tone results of this test were in graph form, they seem roughly consistent with the VA pure tone results from the October 2014 test.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  P.L. noted the Veteran's "documented exposure to deafening noise as [a] platform airman" and stated that the "precipitous configuration and pure sensory damage indicate a longstanding acoustic trauma."  P.L. then stated-perhaps a reference to the VA audiologist's statement that "the veteran reports significant history of occupational and recreational noise exposure"--that "[e]ven if there was some later contributing factors from employment post-Vietnam, the responsibility for the Veteran's hearing damage is unquestionably service-connected."  

In his hearing testimony before the Board in June 2016, the Veteran described his dissatisfaction with the October 2014 VA examination which prompted him to seek a private hearing evaluation and opinion.  First, with regard to the VA examiner's statement about occupational and recreational noise exposure, the Veteran testified before the Board in June 2016 that the auto machine and tool and dye shops in which he worked after service had noise at a much lower level than the flight line noise during service.  Second, the Veteran also explained that he had not claimed or reported hearing loss at an earlier date because he was seeking service connection for other disabilities that were more important.  The Veteran's testimony is relevant because it addresses some of the reasons the VA audiologist concluded that it was less likely than not that the current hearing loss was the result of an event in military service.

In determining the probative value to be assigned to a medical opinion, the Board must consider the following guiding factors: whether the opinion was based on sufficient facts or data; whether it was the product of reliable principles and methods; and whether the examiner or medical expert has applied the principles and methods to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.

First, with regard to whether the examiners were fully informed of the pertinent facts (i.e., medical history) of the case, the Board notes that both the VA and private examiner appeared to be fully informed as to the Veteran's duties in service and the high probability of noise exposure consistent with those duties.  Second, the Board finds that the private examiner's report showed more consideration of the principle, as noted in VA Training Letter 10-02, that sensorineural hearing loss is often noise-induced, and the private examiner focused on the relationship or connection between noise exposure and hearing loss.  On the other hand, the VA examiner appeared more concerned with whether hearing loss in this case began in service, although in the last sentence of the rationale for the opinion, the VA examiner did seem to imply that the hearing loss was noise-induced but induced by noise after service rather than during service.  Third, the private examiner's application of the principle that sensorineural hearing loss may be noise-induced to the facts of this case was more persuasive than the application of that principle by the VA examiner.  

In this regard, the Board notes that the VA opinion is inadequate because it does not provide a sufficient basis on which the Board can decide chief issue in the case, i.e., whether the Veteran's current hearing loss is the result of noise exposure in service.  Although the lack of audiometric findings of hearing loss in service, including on the separation examination, may be relevant to whether the Veteran's current hearing loss had its onset in, or was "incurred coincident with," service, the examiner did not explain how normal findings on audiometric testing at separation are relevant to whether the Veteran's current hearing loss is at least as likely as not the result of noise exposure in service as opposed to the hearing loss being more likely the result of some other intercurrent cause or factor.  38 C.F.R. § 3.303(a); see Hensley, 5 Vet. App. at 159.  Likewise, the examiner does not explain why the lack of documented complaints of hearing loss by the Veteran over the years is relevant to whether the Veteran's current hearing loss is at least as likely as not the result of noise exposure in service.  For example, the examiner did not explain why the lack of complaints of hearing loss by the Veteran would necessarily mean that he did not have hearing loss until the time of his first complaint in 2014, at which time testing showed that his hearing loss was severe enough to constitute a hearing loss "disability".  38 C.F.R. § 3.385.  Finally, in the last sentence of the rationale for his opinion, the examiner implies-without stating clearly or directly--that the Veteran's hearing loss is more likely the result of noise exposure after service without explaining why his hearing loss is not at least as likely the result of noise exposure during service.

On the contrary, the private examiner did consider the effects of noise exposure after service but indicated that the Veteran's hearing loss was nevertheless the result of noise exposure during service.  The private examiner regarded post-service noise exposure as a possible "contributing factor[]" to the hearing loss but concluded that "his hearing damage is unquestionably service connected."  While not stating the opinion in terms of the probability that VA generally employs, i.e., "less likely", "more likely", or "at least as likely", the private examiner's use of the word "unquestionably" reflects his opinion of a strong connection between the Veteran's noise exposure in service and the development of his hearing loss.  Although the private examiner did not provide a detailed analysis for his opinion, it is nevertheless entitled to some probative weight.  See Nieves-Rodriguez, 22 Vet.App. at 302 (if an opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains); Washington v. Nicholson, 19 Vet.App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency ... to establish the proposition that it is offered to prove." (internal quotations omitted)).

As noted above, VA Training Letter 10-02 states that "[t]he two most common causes of SNHL are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  VA Training Letter 10-02, page 3.  Although the Board could remand this case for further development as to whether the Veteran's hearing loss is as least as likely the result of the chronic exposure to excessive noise that he experienced in service as it is to some other cause or factor to include presbycusis, the latter which was not addressed by either the VA or private examiner, the Board concludes that remand is not warranted since the private examiner already indicated that he believed noise in service to be responsible for the Veteran's hearing loss and since the VA examiner indicated, too, that the hearing loss was noise-induced, although seemed to imply, without explanation, that noise after service was more likely the cause than noise in service.  Given that the favorable opinion of the private examiner is consistent with other evidence of record including the Veteran's lay testimony that the noise in service was more extreme than noise after service and the VA examiner's indication that the hearing loss was noise-induced, the Board concludes that the private opinion provides a sufficient basis for the Board to resolve reasonable doubt in the Veteran's favor in this case.  

In deciding not to remand the case for further development in light of the private examiner's opinion, the Board notes, too, that "VA must develop claims and gather evidence in a neutral manner."  Tyrues, 23 Vet.App. at 183; see Austin v. Brown, 6 Vet.App. 547, 552 (1994) ("[B]asic fair play requires that evidence be procured by the agency in an impartial, unbiased, and neutral manner.").  Specifically, "VA may not pursue ... development if the purpose is to obtain evidence against the claim."  Hart v. Mansfield, 21 Vet.App. 505, 508 (2007); see also Mariano v. Principi, 17 Vet.App. 305, 312 (2003) (citing 38 U.S.C. § 7104(d)(1) (VA must provide an adequate statement of reasons or bases for its decision to pursue further development where such development reasonably could be construed as obtaining additional evidence against an appellant's case).

In sum, the Board finds that the Veteran has bilateral hearing loss that is of such severity that it meets the requirement of a current hearing loss "disability" under section 3.385 of VA regulations.  In addition to serving in the Republic of Vietnam for a year, the Veteran's military occupational specialties (MOS) in the Air Force included Flight Line Mechanic, Fuel Systems, and Aircraft Jet Engine Mechanic, and the Board notes that these duties have a high probability of exposure to hazardous noise.  Finally, resolving reasonable doubt in favor of the Veteran, the Board concludes that his current hearing loss disability is at least as likely the result of noise exposure in active service as it is the result of some other cause or factor including presbycusis and post-service noise exposure.  Accordingly, the requirements for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

Service connection for tinnitus.

At the October 2014 VA examination, the Veteran reported a history of longstanding bilateral constant tinnitus.  The examiner noted that the Veteran could not specify onset but stated that he "can't remember not having it."  The examiner provided an opinion for that the tinnitus was less likely than not caused by or a result of military noise exposure, noting that there were "[n]o complaints of tinnitus in the veteran's military treatment records."  The examiner also noted that the "Veteran denied ear complaints at separation and stated his health to be 'good'" and that "[s]eparation exam showed normal hearing bilaterally without significant changes in thresholds."  The examiner also stated, "Because there is no evidence that hearing loss or significant threshold changes occurred during military service, there is no basis on which to conclude that claimed tinnitus was caused by military noise exposure."  In addition, the examiner noted, "[n]o complaints of tinnitus were reported on his applications for compensation in 1982 & 2004.  First documented complaint of tinnitus was in 2014[,] approximately 42 y[ea]rs after military separation.  Additionally, veteran reports significant history of occupational and recreational noise exposure."

In the January 2015 letter, the private examiner stated, "[The Veteran] has experienced tinnitus in both ears for over 40 years."

At his hearing before the Board in June 2016, the Veteran explained that he had not claimed or reported tinnitus at an earlier date because he was seeking service connection for other disabilities that were more important, and he was not aware until recently that tinnitus was a condition for which service connection can be considered.  The Veteran's testimony is relevant because it addresses some of the reasons the VA audiologist concluded that it was less likely than not that the tinnitus was the result of an event in military service.

VA Training Letter 10-02 notes that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  Training Letter at 4.  The Veteran is competent to report such symptoms as ringing in his ears because this is a disorder perceived through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the subjective nature of tinnitus, it is capable of lay observation.   See Charles v. Principi, 16 Vet. App. 370, 374 (2002).   

Although the VA examiner's opinion is that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, the examiner did not address whether tinnitus may be associated with the Veteran's SNHL.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  The VA Training Letter also notes that "[s]ensorineural hearing loss . . . is the most common cause of tinnitus."  Training Letter at 5.  Accordingly, given that the Board has granted service connection for SNHL in this decision and based on the foregoing information and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


